968 F.2d 1218
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Annette Richmond BALLANTYNE, Plaintiff/Appellant,v.Gerald T. WINIECKI, Defendant/Appellee.
No. 90-1971.
United States Court of Appeals, Seventh Circuit.
Submitted July 13, 1992.*Decided July 21, 1992.

Before CUDAHY and COFFEY, Circuit Judges, and PELL, Senior Circuit Judge.

ORDER

1
The district court dismissed Annette Ballantyne's complaint, which it construed as a complaint under 42 U.S.C. § 1983, against three Illinois state court judges involved in Ballantyne's child custody battle with the State of Illinois.   The complaint sought damages and the release of her child from state custody.   The court dismissed the complaint based on the judges' absolute immunity for their judicial actions, and because federal courts abstain from deciding child custody disputes, which are matters of state law.   Forrester v. White, 484 U.S. 219, 228 (1988) supports the court's finding that the judges were protected from this suit by their absolute immunity for certain of their judicial actions.   Ballantyne has offered no reason why the doctrine of absolute immunity should not protect the defendants in this case.   Accordingly, the judgment of the district court is


2
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court in this case.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a);  Cir.R. 34(f).   No such statement having been filed, the appeal has been submitted on the briefs